Case 7:20-cv-00136-EKD-RSB Document 15 Filed 12/07/20 Page 1 of 2 Pageid#: 399




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

 MOUNTAIN VALLEY PIPELINE, LLC,                                    )
                                                                   )
                                     Plaintiff,                    )
                                                                   )
 v.                                                                )   CIVIL ACTION NO. 7:19–CV–145
                                                                   )
 9.89 ACRES OF LAND, OWNED BY                                      )
 ELIZAEBTH LEE TERRY, et al.,                                      )
                                                                   )
                                     Defendants.                   )

 ---------------------------------------------------------------


 MOUNTAIN VALLEY PIPELINE, LLC,                                    )
                                                                   )
                                     Plaintiff,                    )
                                                                   )
 v.                                                                )   CIVIL ACTION NO. 7:20–CV–136
                                                                   )
 0.32 ACRES OF LAND, OWNED BY                                      )
 GRACE MINOR TERRY, et al.,                                        )
                                                                   )
                                     Defendants.                   )

                                                          ORDER

          The court held a video conference in these matters on plaintiff’s request when Plaintiff

 reported that Defendants Elizabeth Lee Terry, Hilah Parks Terry, and Grace Minor Terry failed

 to appear for their December 4, 2020, deposition. For the reasons discussed at the conference, it

 is hereby ORDERED that Defendants Elizabeth Lee Terry, Hilah Parks Terry, and Grace Minor

 Terry shall pay Plaintiff’s court reporter costs associated with the December 4, 2020, deposition.

          It is FURTHER ORDERED that

          (1) Regarding the case Mountain Valley Pipeline, LLC v. 0.32 Acres of Land, Owned by

              Grace Minor Terry (7:20-cv-136):
Case 7:20-cv-00136-EKD-RSB Document 15 Filed 12/07/20 Page 2 of 2 Pageid#: 400




              a. The deadline to conduct discovery is extended for 60 days. Defendants’

                 motion to stay discovery (Dkt. 12) is DENIED as moot. During this 60-day

                 period, Defendants may take a deposition of Plaintiff in accordance with

                 Fed.R.Civ.P. 30(b)(6). Defendants’ motion to compel (Dkt. 12) is DENIED to

                 the extent it requires Plaintiff to produce particular witnesses for the 30(b)(6)

                 deposition.

              b. All other deadlines in the Scheduling Order (Dkt. 1) remain unchanged; and

       (2) Regarding the case Mountain Valley Pipeline, LLC v. 9.89 Acres of Land, Owned by

          Elizabeth Lee Terry (7:19-cv-145):

              a. Defendants’ motion to compel Plaintiff to produce an engineering plat of the

                 subject property (Dkt. 44) is GRANTED. Plaintiff shall produce the

                 engineering plat within seven (7) days of this Order.

              b. Plaintiff shall depose Elizabeth Lee Terry prior to January 8, 2021.

              c. Defendants’ motion to stay discovery (Dkt. 44) is DENIED.

              d. All other deadlines in the Amended Scheduling Order (Dkt. 37) remain

                 unchanged.

       It is so ORDERED.

                                                    Entered: December 7, 2020


                                                    Robert S. Ballou
                                                    Robert S. Ballou
                                                    United States Magistrate Judge
